PER CURIAM.
Griffith appeals an order denying his motion to require the clerk of the court to copy and send him, without cost, numerous documents in his case file. An affidavit of poverty accompanied the motion. Griffith claimed that the documents would be used for post-conviction relief. However, Griffith did not file a motion for post-conviction relief, nor did he assert that the documents were necessary to support a specific ground for post-conviction relief.
The order denying appellant’s motion is AFFIRMED.
SMITH, Acting C. J., ERVIN, J. and MASON, ERNEST E., Associate Judge, concur.